NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-4, 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a general purpose enclosure for housing an internal unit and providing complete protection against an ingress of dust and water, comprising: one or more pressure ports along an exterior surface of said first housing and said second housing; and said one or more pressure ports comprising a pneumatic valve, pressure sensor cap and a vent membrane such that pressure venting, and pressure testing may be performed by said one or more pressure ports.
The closest prior art reference is: Leon (7,031,158 B2):
 Leon discloses a general purpose enclosure for housing an internal unit and providing complete protection against an ingress of dust and water, comprising: a first housing and a second housing; a plurality of cooling fins;
However, Leon does not disclose one or more pressure ports along an exterior surface of said first housing and said second housing; and said one or more pressure ports comprising a pneumatic valve, pressure sensor cap and a vent membrane such that pressure venting, and pressure testing may be performed by said one or more pressure ports.
Further, there appears to be no reason to modify the apparatus of Leon to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763